DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of July 11, 2022. 
Claims 1-20 are pending and have been considered as follows.

Response to Arguments
The Examiner notes that the objection to the Specification is maintained herein because applicant’s arguments/amendments were not presented in the response to the Office Action.
Applicant’s arguments/amendments with respect to the rejections of claims 1-14 under 35 USC §112(b) have been fully considered and are persuasive. Therefore, the rejection of claims 1-14 under 35 USC §112(b) as presented in the Office Action of March 9, 2022 has been withdrawn. However, new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of 11 July 2022. 
Applicant’s arguments/amendments with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
Applicant's independent claim 1 is directed to a smart mobile device comprising a user interface and a user interface controller, including, inter alia, "a processor and non-transitory computer readable storage comprising instruction that, when executed by the processor, cause the user interface controller to cooperate with the IOT controller to" ... "receive a vehicle configuration ...; generate a checklist comprising one or more first tasks based on the first vehicle property and the activity context; display the checklist ...; receive a second vehicle property ...; generate a modified checklist including a checklist modification based on the second vehicle property ...; and display the modified checklist ...."
Applicant's independent claim 15 is directed to a smart mobile device, including, inter alia, "the user interface controller comprises a processor and non-transitory computer readable storage comprising instructions that, when executed by the processor, cause the user interface controller to cooperate with the IOT controller and the user interface to ... identify one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location." Claim 19 recites similar features. 
The recitations of the independent claim 1 directed to generation of a modified checklist by a processor receiving information based on meaningful limitations and independent claims 15 and 19 of at least identifying service providers based on the state of the vehicle feature and location through cooperation with a particular machine of an IOT controller are not in a group of (a) mathematical concepts, (b) certain methods of organizing human activities, or (c) mental processes and thus are not abstract under Prong One of Revised Step 2A. 
Furthermore, under Prong Two of Revised Step 2A, the amended independent claims recite meaningful limitations, and thus integrate any alleged judicial exception into a practical application, similar to patent eligible claim 1 of EXAMPLE 42 of the 2019 PEG. This claim was found to be a judicial exception integrated into a practical application through recitation of a meaningful limitation of at least converting updated information input by a user into a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all users. Claim 1 was held to integrate a method of organizing human activity into a practical application as the additional elements recited a specific improvement of the prior art by allowing remote users to share information in real time in a standardized format. Similarly here, the checklist is modified and displayed when the user interface controller receives a second vehicle property via the improved user interface. Similarly, as recited in claims 15 and 19, one or more service providers are identified and displayed based on a servicing threshold, and the state of the vehicle feature to be serviced and the vehicle location. Thus, Applicant's independent claims integrate any alleged judicial exception into a practical application. 
Additionally, the process of independent claim 1 recited to generating a modified checklist is "tied to a particular machine or apparatus." Cyberfone Sys., L.L.C. v. CNN Interactive Grp., 558 Fed.Appx. 988, 992 (Fed. Cir. 2014) (quoting SiRF Tech. v. Int'l Trade Comm'n, 601 F.3d 1319, 1332 (Fed. Cir. 2010)). The Internet of Things (IOT) controller is a particular machine and is not simply a general purpose computer. As stated in independent claim 1, the user interface controller cooperates with the IOT controller and the user interface to generate a checklist and a modified checklist. Further, Applicant's independent claims are similar to the improved graphical user interface in Core Wireless that was found eligible as the claims were (1) precisely directed to the type of data for display and (2) how to display it to improve upon user interfaces and increase the efficiency of using mobile devices. Claim 1 is directed to display a generated checklist comprising one or more first tasks and subsequently, a generated modified checklist including a checklist modification. Claim 15 and 19 are similar in that they are directed to display one or more servicing providers once the user interface determines a vehicle feature state indication meets at least one servicing threshold. Thus, the independent claims improve upon user interfaces and increase the efficiency of using the smart mobile devices. 
Moreover, the checklist of claim is further proven to be a unique feature, according to dependent claim 9, wherein "the checklist and the modified checklist comprise a dynamic and modifiable checklist comprising one or more tasks based on the activity context..." (Emphasis added). Hence, the independent claims are patent eligible as directed to a particular machine and including an integration of any alleged judicial exception into a practical application, similar to at least SiRF Tech. Inc. v. Int'l Trade Comm'n. 
Furthermore, even if the claims are directed to an abstract idea of an alleged judicial exception and are not held to integrate the alleged judicial exception into a practical application in respective Prongs One and Two of Revised Step 2A, the claims include "something more" than the abstract idea and thus are arguably patent-eligible (thus, Step 2B: Yes). Here, the claims are arguably patent eligible under section 101 and recite "significantly more" than an abstract idea as they effect an improvement in the technology and/or technical field of systems for smart vehicle travel preparation and location-based servicing with a smart mobile device paired with the smart vehicle and methods of use of such systems, as set forth in at least paragraph [0002] of the present application. The process includes one or more modifiable, dynamic checklists and location-based servicing with a smart mobile device paired with the smart vehicle, as set forth in at least paragraph [0046].

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claim is not directed to an abstract idea because the claimed invention is directed towards ‘generation of a modified checklist by a processor receiving information based on meaningful limitations’ in claim 1 and ‘at least identifying service providers based on the state of the vehicle feature and location through cooperation with a particular machine of an IOT controller’ in claims 15 and 19. However, the Examiner respectfully disagrees. As to claim 1, while applicant asserts the steps in claim 1, such as ‘generate a checklist…’ and ‘generate a modified checklist…’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed/calculated by a human mentally or with aid of pen and paper. Alternatively, claim 1 recites a method of organizing human activity. The claimed invention is a system/method that generate a checklist comprising one or more first tasks based on the first vehicle property and the activity context and generate a modified checklist including a checklist modification based on the second vehicle property, which is a method of managing interactions between people. Although, the claim recites the limitation of ‘receive vehicle feature state indications from a smart vehicle…’, ‘receive a vehicle configuration and a first vehicle property…’, ‘receive a context indication via the user interface…’, ‘display the checklist at the display’, ‘receive a second vehicle property…’, and ‘display the modified checklist at the display’, the additional details do not alter the performance of the limitation. The receiving steps do not elevate this limitation from insignificant extra-solution data gathering. The displaying steps do not elevate this limitation from insignificant extra-solution activity.
As to claims 15 and 19, while applicant asserts the steps in claims 15 and 19, such as ‘determine whether the vehicle feature state indication meets at least one servicing threshold…’ and ‘identify one or more servicing providers suitable to service the vehicle feature…’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed/calculated by a human mentally or with aid of pen and paper. Although, the claim recites the limitation of ‘receive vehicle feature state indications from a smart vehicle…’, ‘determine a vehicle location of the smart vehicle’, ‘receive a vehicle feature state indication…’, and ‘display the one or more servicing providers on the display’, the additional details do not alter the performance of the limitation. The receiving steps do not elevate this limitation from insignificant extra-solution data gathering. The displaying steps do not elevate this limitation from insignificant extra-solution activity.
Applicant argues that EXAMPLE 42 of the 2019 PEG, and this claim was found to be a judicial exception integrated into a practical application through recitation of a meaningful limitation of at least converting updated information input by a user into a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all users. The Examiner respectfully disagrees. The Examiner believes that the claimed invention is different than Example 42. Example 42 recites a combination of converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. However, the claimed invention is directed towards receiving vehicle feature state indications from a smart vehicle, receiving a vehicle configuration and a first vehicle property, receiving a context indication, and generating a checklist, and this is different than converting updated information, automatically generating, and transmitting the message. As to claims 15 and 19, the claimed invention encompasses a user (person) simply determining whether the vehicle feature state indication meets at least one servicing threshold and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold in his/her mind or by a human using a pen and paper.
Applicant argues that, ‘the Internet of Things (IOT) controller is a particular machine and is not simply a general purpose computer. As stated in independent claim 1, the user interface controller cooperates with the IOT controller and the user interface to generate a checklist and a modified checklist’ and ‘Applicant's independent claims are similar to the improved graphical user interface in Core Wireless that was found eligible as the claims were (1) precisely directed to the type of data for display and (2) how to display it to improve upon user interfaces and increase the efficiency of using mobile devices. Claim 1 is directed to display a generated checklist comprising one or more first tasks and subsequently, a generated modified checklist including a checklist modification. Claim 15 and 19 are similar in that they are directed to display one or more servicing providers once the user interface determines a vehicle feature state indication meets at least one servicing threshold. Thus, the independent claims improve upon user interfaces and increase the efficiency of using the smart mobile devices.’. The Examiner respectfully disagrees with these arguments because the IOT controller and user interface controller are well-understood, routine, conventional and the user interface is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The IOT controller and user interface controller merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The IOT controller and user interface controller are recited at a high level of generality and merely automate the generating, determining, and identifying steps.
Applicant argues that, ‘the independent claims are patent eligible as directed to a particular machine and including an integration of any alleged judicial exception into a practical application, similar to at least SiRF Tech. Inc. v. Int'l Trade Comm'n.’. The Examiner respectfully disagrees with this argument because the ‘SiRF Tech. Inc. v. Int'l Trade Comm'n’ is tied to a particular machine or apparatus, however, claim 9, ‘the checklist and the modified checklist comprise a dynamic and modifiable checklist…’, has nothing to do with the particular machine, and it is not modifying the workings of the controller.
Finally, Applicant argues that, ‘the claims are arguably patent eligible under section 101 and recite "significantly more" than an abstract idea as they effect an improvement in the technology and/or technical field of systems for smart vehicle travel preparation and location-based servicing with a smart mobile device paired with the smart vehicle and methods of use of such systems’. The Examiner respectfully disagrees with this argument because there is no improvement in the functioning of the systems itself.
Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC §103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0030], “the smart vehicle 102 (FIG. 2)” appears to be a typographical error and should read “the smart vehicle 102 (FIG. 1)”.
In paragraph [0054], “A Vent Fans button 143” appears to be a typographical error and should read “A Vent Fans button 142” (based on FIG. 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, at line 1, the limitation “the one or more tasks” at line 1 is unclear. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 15, and 19 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 15, and 19 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites the limitation of generate a checklist comprising one or more first tasks based on the first vehicle property and the activity context; and generate a modified checklist including a checklist modification based on the second vehicle property, the checklist modification comprising an addition to the checklist of one or more second tasks based on the second vehicle property, a modification of at least one of the one or more first tasks, a removal of at least one of the one or more first tasks, or combinations thereof. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person mentally observing the first vehicle property and the activity context and generates a checklist comprising one or more first tasks; and observing the second vehicle property, and generates a modified checklist including a checklist modification. Alternatively, the claim recites a method of organizing human activity. The claimed invention is a system/method that generates a checklist comprising one or more first tasks based on the first vehicle property and the activity context and generates a modified checklist including a checklist modification based on the second vehicle property, which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
Claims 15 and 19 recites the limitation of determine whether the vehicle feature state indication meets at least one servicing threshold, the at least one servicing threshold associated with a vehicle operational component; and identify one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person mentally observing whether the vehicle feature state indication meets at least one servicing threshold and identifies one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, claim 1 encompasses a user (person) simply generating a checklist comprising one or more first tasks based on the first vehicle property and the activity context and generating a modified checklist including a checklist modification based on the second vehicle property, the checklist modification comprising an addition to the checklist of one or more second tasks based on the second vehicle property, a modification of at least one of the one or more first tasks, a removal of at least one of the one or more first tasks, or combinations thereof in his/her mind or by a human using a pen and paper. The mere nominal recitation of a smart mobile device, a user interface, a user interface controller, or an IOT controller does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. In the alternative, generating a checklist and a modified checklist is a method of managing interactions between people. Thus, the claim recites a method of organizing human activity.
	Further, claims 15 and 19 encompasses a user (person) simply determining whether the vehicle feature state indication meets at least one servicing threshold, the at least one servicing threshold associated with a vehicle operational component and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location in his/her mind or by a human using a pen and paper. The mere nominal recitation of a smart mobile device, a user interface, a user interface controller, or an IOT controller does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.

STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 15 and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
As to claim 1, this judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving vehicle feature state indications from a smart vehicle, receiving a vehicle configuration and a first vehicle property that comprises a first vehicle feature state indication associated with a first vehicle operational component for the first vehicle property from the smart vehicle, receiving a context indication via the user interface, the context indication representative of an activity context for the first vehicle property, displaying the checklist at the display, receiving a second vehicle property that comprises a second vehicle feature state indication associated with a second vehicle operational component for the second vehicle property from the smart vehicle, displaying the modified checklist at the display, a smart mobile device, a user interface, a user interface controller, and an IOT controller. The receiving steps are recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The displaying steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The user interface is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The smart mobile device, user interface controller, and IOT controller merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The smart mobile device, user interface controller, and IOT controller are recited at a high level of generality and merely automate the generating steps.
As to claims 15 and 19, this judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving vehicle feature state indications from a smart vehicle, determining a vehicle location of the smart vehicle, receiving a vehicle feature state indication from the IOT controller of a state of a vehicle feature to service of the smart vehicle, displaying the one or more servicing providers on the display, a smart mobile device, a user interface, a user interface controller, and an IOT controller. The receiving and determining steps are recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The displaying step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The user interface is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The smart mobile device, user interface controller, and IOT controller merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The smart mobile device, user interface controller, and IOT controller are recited at a high level of generality and merely automate the determining and identifying steps.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

CONCLUSION
Thus, since claims 1, 15, and 19 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 15, and 19 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-14 depend from claim 1, claims 16-18 depend from claim 15, and claim 20 depends from claim 19.
Dependent claims 2-14, 16-18, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of Starns, US 2019/0204097 A1, hereinafter referred to as Starns, and further in view of Kumar et al., US 10366436 B1, hereinafter referred to as Kumar, respectively.
As to claim 15, SEO teaches a smart mobile device comprising a user interface and a user interface controller, wherein:
the user interface comprises a display (see at least FIG. 2 regarding the smart device 400, SEO); 
the user interface controller is configured to receive vehicle feature state indications from a smart vehicle, the smart vehicle comprising an Internet of Things (IOT) controller, the IOT controller configured to acquire and monitor data from vehicle IOT devices to generate the vehicle feature state indications (see at least paragraph 19 regarding the control unit of the main control module determines whether or not a fire is detected, whether gas is sensed, and whether the door is opened or closed according to whether a communication command is received or a sensing value change, Transmitting the monitoring contents through the smart device to the smart device, generating an alarm / buzzer through a speaker and a warning light inside and outside the smart device; The smart device displays a transmitted content on a screen and generates a warning sound; If the event is a communication command reception, the control unit analyzes the communication contents and controls the corresponding device including the brightness control for each LED, the status of the electricity, the status check of the electronic equipment and the device relay control, and the water pump drive control according to the low water level of the water tank Generating a control command for performing a control operation; Transmitting the control result to the smart device or the main panel when the control requested content is executed and the control is completed. See also at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, And a control module such as an LED for controlling a bedroom or the like, SEO); and 
the user interface controller comprises a processor and non-transitory computer readable storage comprising instructions that, when executed by the processor, cause the user interface controller to cooperate with the IOT controller and the user interface to (see at least paragraph 15 regarding smart device for inputting a control command to the main control module through wireless communication with the main control module. See also at least paragraphs 46-47 regarding the main control unit 295 processes the data transmitted and received between the camping room 100 and the main panel 300 and the smart device 400 via the wireless communication unit 210 and the internal communication unit 290 and outputs the processed data to the detection sensor unit 220 to the main panel 300 and the smart device 400 and transmits the control signals transmitted from the main panel 300 and the smart device 400 to the light control unit 300 240 or the relay 230 so as to control the inside or outside of the camping accommodation apparatus 100, the electric appliance, the electronic appliance 260, and the like, SEO)
receive a vehicle feature state indication from the IOT controller of a state of a vehicle feature to service of the smart vehicle (see at least paragraphs 65-66 regarding the processing logic for providing power, temperature, humidity, and water level information in the smart control system for improving the safety and convenience of the camping and lodging equipment according to the present invention includes internal temperature, humidity, The data is continuously transmitted to the user smart device 400 through the communication module only when there is a change from the previous measurement value in order to prevent excessive data communication and is transmitted to the control panel 300 through the main control module 200, SEO).
SEO does not explicitly teach determining a vehicle location of the smart vehicle; determining whether the vehicle feature state indication meets at least one servicing threshold, the at least one servicing threshold associated with a vehicle operational component; or identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location.
However, Starns teaches determining a vehicle location of the smart vehicle (see at least FIG. 2A and paragraph 51 regarding location module 236 may implement a global positioning system (GPS) receiver device, cellular communications triangulation, and/or any other suitable location-based techniques to determine coordinates or locations of device autonomous vehicle computing device 150); determining whether the vehicle feature state indication meets at least one servicing threshold, the at least one servicing threshold associated with a vehicle operational component (see at least paragraph 37 regarding autonomous vehicle computing device 150 and/or transportation management system 110 may receive that data from the sensor of autonomous vehicle 160 and/or may detect the system malfunction. In one instance, if a comparison of the data with one or more metrics exceeds a threshold, autonomous vehicle computing device 150 and/or transportation management system 110 may determine that there is the system malfunction. In another example, if a comparison of the data with one or more metrics falls below a threshold, device 150 and/or transportation management system 110 may determine that there is the system malfunction. See also at least paragraphs 105 and 114-119); and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location (see at least paragraphs 70-74 regarding autonomous vehicle monitor module 214 may determine that an autonomous vehicle 160 is in need of service, and/or logistics module 217 may identify a service center suitable for servicing autonomous vehicle 160. The generated prediction of demand may include a respective predicted demand level for each of multiple locations within a region in which autonomous vehicles 160 operate and/or for autonomous vehicles 160 associated with and/or having particular one or more characteristics).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Starns which teaches determining a vehicle location of the smart vehicle, determining whether the vehicle feature state indication meets at least one servicing threshold, the at least one servicing threshold associated with a vehicle operational component, and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location with the system of SEO as both systems are directed to a system and method for detecting the state of the vehicle features using sensors, and one of ordinary skill in the art would have recognized the established utility of determining a vehicle location of the smart vehicle, determining whether the vehicle feature state indication meets at least one servicing threshold, the at least one servicing threshold associated with a vehicle operational component, and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location and would have predictably applied it to improve the system of SEO.
SEO, as modified by Starns, does not explicitly teach displaying the one or more servicing providers on the display.
However, such matter is taught by Kumar (see at least FIGS. 2A-4 and Col. 11, line 55 – Col. 12, line 6 regarding the map 412 shows locations of restaurants for the combined item options. For example, visual representations 416 represent the first entry in the list 414 (item 1 from The Grille and item 2 from Joe Joe's). As shown, the visual representations 416 are highlighted. The map 412 also shows a current location 418 of the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kumar which teaches displaying the one or more servicing providers on the display with the system of SEO, as modified by Starns, as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the established utility of displaying the one or more servicing providers on the display and would have predictably applied it to improve the system of SEO as modified by Starns.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 16, SEO teaches wherein the vehicle feature comprises one of an HVAC system, a vents system, a toilet, a potable water reservoir, a reusable water reservoir, a waste water reservoir, a solar panel, a battery, a lighting system, a security system, and a camera system (see at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, SEO).
As to claim 17, SEO does not explicitly teach wherein the at least one servicing threshold comprises a servicing threshold associated with an activity context; or the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context.
However, Starns teaches wherein the at least one servicing threshold comprises a servicing threshold associated with an activity context (see at least paragraphs 37, 105-110, and 114-116); or the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context (see at least paragraphs 114-116 regarding determining that the autonomous vehicle is to be serviced may include determining that at least a portion of the data associated with the autonomous vehicle meets or exceeds a first threshold or meets or falls below a second threshold. In particular embodiments, determining that the autonomous vehicle is to be serviced may include a computer system of the autonomous vehicle determining that the autonomous vehicle is to be serviced).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Starns which teaches wherein the at least one servicing threshold comprises a servicing threshold associated with an activity context; and the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context with the system of SEO as both systems are directed to a system and method for detecting the state of the vehicle features using sensors, and one of ordinary skill in the art would have recognized the established utility of having wherein the at least one servicing threshold comprises a servicing threshold associated with an activity context; and the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context and would have predictably applied it to improve the system of SEO.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 15 and is rejected under the same rational.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of Starns, US 2019/0204097 A1, hereinafter referred to as Starns and in view of Kumar et al., US 10366436 B1, hereinafter referred to as Kumar, and further in view of Wischmeyer, US 2014/0095012 A1, hereinafter referred to as Wischmeyer, respectively.
As to claim 18, SEO does not explicitly teach the one or more tasks comprising a task to service the vehicle feature when the vehicle feature state indication meets the at least one servicing threshold.
However, Starns teaches the one or more tasks comprising a task to service the vehicle feature when the vehicle feature state indication meets the at least one servicing threshold (see at least paragraphs 114-116 regarding determining that the autonomous vehicle is to be serviced may include determining that at least a portion of the data associated with the autonomous vehicle meets or exceeds a first threshold or meets or falls below a second threshold. In particular embodiments, determining that the autonomous vehicle is to be serviced may include a computer system of the autonomous vehicle determining that the autonomous vehicle is to be serviced).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Starns which teaches the one or more tasks comprising a task to service the vehicle feature when the vehicle feature state indication meets the at least one servicing threshold with the system of SEO as both systems are directed to a system and method for detecting the state of the vehicle features using sensors, and one of ordinary skill in the art would have recognized the established utility of having the one or more tasks comprising a task to service the vehicle feature when the vehicle feature state indication meets the at least one servicing threshold and would have predictably applied it to improve the system of SEO.
SEO, as modified by Starns and Kumar, does not explicitly teach wherein the instructions further cause the user interface controller to generate a checklist comprising one or more tasks based on the activity context; or the non-transitory computer readable storage further comprises instructions to display the checklist at the display.
However, Wischmeyer teaches wherein the instructions further cause the user interface controller to generate a checklist comprising one or more tasks based on the activity context (see at least paragraph 19-27 regarding generating a checklist 300 for use by the operator of the vehicle. A regularly scheduled checklist may be a pre-takeoff checklist or a pre-landing checklist. An event-driven checklist may be a checklist that is utilized in response to one or more events); and the non-transitory computer readable storage further comprises instructions to display the checklist at the display (see at least FIGS. 3-4 and paragraph 28 regarding the items 302 may be arranged and displayed on the display 106 in the prioritized order).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Wischmeyer which teaches wherein the instructions further cause the user interface controller to generate a checklist comprising one or more tasks based on the activity context and the non-transitory computer readable storage further comprises instructions to display the checklist at the display with the system of SEO, as modified by Starns and Kumar, as both systems are directed to a system and method for detecting the state of the vehicle features using sensors, and one of ordinary skill in the art would have recognized the established utility of having wherein the instructions further cause the user interface controller to generate a checklist comprising one or more tasks based on the activity context and the non-transitory computer readable storage further comprises instructions to display the checklist at the display and would have predictably applied it to improve the system of SEO as modified by Starns and Kumar.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of Starns, US 2019/0204097 A1, hereinafter referred to as Starns and in view of Kumar et al., US 10366436 B1, hereinafter referred to as Kumar, and further in view of Park et al., US 2020/0050199 A1, hereinafter referred to as Park, respectively.
As to claim 20, SEO, as modified by Starns and Kumar, does not explicitly teach wherein: the instructions further cause the user interface controller to generate a dynamic and modifiable checklist comprising one or more tasks based on the activity context, and further comprising instructions to display the dynamic and modifiable checklist at the display.
However, Park teaches teach wherein: the instructions further cause the user interface controller to generate a dynamic and modifiable checklist comprising one or more tasks based on the activity context (see at least paragraph 22 regarding the computing system can generate the checklist for user to complete before the autonomous vehicle initiates travel to the destination location. For example, the computing system can determine a checklist associated with the destination location based at least in part on the data indicative of the service assignment. The checklist can include a plurality of checklist elements (e.g., checklist items, questions, tasks, reminders, notifications, etc.) associated with the destination location. See also at least paragraphs 85-86 regarding the child nodes can be indicative of customized and/or user-generated checklist elements. For instance, the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to select which checklist elements to include on an airport checklist for the user 210. The checklist data structure 500 can be indicative of the checklist elements selected by the user 210), and further comprising instructions to display the dynamic and modifiable checklist at the display (see at least Abstract. See also at least paragraph 30 regarding data indicative of the checklist can be provided to a mobile phone of the user and the user interface can be rendered via the display device of the mobile phone. The checklist can be presented on the user's mobile phone (and/or another display device) before, during, and/or after the autonomous vehicle arrives to pick-up the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein: the instructions further cause the user interface controller to generate a dynamic and modifiable checklist comprising one or more tasks based on the activity context and further comprising instructions to display the dynamic and modifiable checklist at the display with the system of SEO, as modified by Starns and Kumar, as both systems are directed to a system and method for increasing the efficiency of vehicle operation, and one of ordinary skill in the art would have recognized the established utility of generating a dynamic and modifiable checklist comprising one or more tasks based on the activity context and displaying the dynamic and modifiable checklist at the display and would have predictably applied it to improve the system of SEO as modified by Starns and Kumar.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666